Civil action for recovery on a negotiable note, to which defendant pleads the three-year statute of limitations. G.S., 1-52, formerly C. S., 441. *Page 858 
The case was tried upon a single issue of indebtedness — to which the jury answered "No." From judgment thereon plaintiff appeals to Supreme Court and assigns error.
Upon the pleadings in the case the liability of the estate of Rosa Parham, deceased, was made to depend upon whether she signed the note by way of accommodation to her son, J. M. Parham. It was largely a question of fact which the jury has settled. And the case on appeal fails to show prejudicial error.
No error.